  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 1 of 29 PageID #:1250




                      THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

  UNITED STATES                              )   Case No. 17 CR 495
                                             )
  v.                                         )   Judge Andrea R. Wood
                                             )
  ROBERT O’ROURKE                            )


                     DEFENDANT’S REPLY IN SUPPORT OF
                RULE 29 MOTION FOR JUDGMENT OF ACQUITTAL




                                          Respectfully Submitted,

                                          KULWIN, MASCIOPINTO & KULWIN, LLP


                                          By:    /s/ Anthony J. Masciopinto
                                                 One of Defendant’s Attorneys



Anthony J. Masciopinto & Rachel A. Katz
Kulwin, Masciopinto & Kulwin, LLP.
161 N. Clark Street, Suite #2500
Chicago, Illinois 60601
T: 312.641.0300; F: 312.855.0350
amasciopinto@kmklawllp.com
rkatz@kmklawllp.com
   Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 2 of 29 PageID #:1250




                                           TABLE OF CONTENTS
                                 United States v. O’Rourke, Case No. 17 CR 495

I. INTRODUCTION .....................................................................................................................1

II. ACQUITTAL IS REQUIRED ON ALL COUNTS OF CONVICTION ..................................2

     A. The Government Failed to Prove Beyond a Reasonable Doubt That The Lab Reports
        (Count 2-4) or Alloy Experiment Reports (Count 11-13) Were “Trade Secrets” Or That
        O’Rourke “Reasonably Believed” The 1993 Document (Count I) Or Lab Reports (Counts
        2-4) To Be The Same ...........................................................................................................2

          1. The Government Failed to Prove Beyond a Reasonable Doubt That Dura-Bar Took
             Reasonable Measures to Maintain the Secrecy of the Information ...............................3

          2. The Government Failed to Prove Beyond a Reasonable Doubt The Other Definitional
             Elements of “Trade Secret” Under the EEA ..................................................................9

               a. The Government Failed to Prove Beyond a Reasonable Doubt That The Lab
                  Reports Information (Counts 2-4) Was Not Generally Known Or Ascertainable By
                  The Public Or Was Of Economic Value To A Competitor (or That O’Rourke
                  Reasonably Believed the Same As To This Information)…...…………………..10

               b. The Government Failed To Prove Beyond A Reasonable Doubt That The Alloy
                  Experiment Data Reports (Counts 11-13), If Known, Would Provide Economic
                  Value To A Third Party………………………………………………………….13

               c. The Government Failed To Prove Beyond A Reasonable Doubt That O’Rourke
                  Reasonably Believed The 1993 Document (Count 1) Information Was Not
                  Generally Known Or Readily Ascertainable, Or, If Known, Would Provide
                  Economic Value To A Third Party……………………………………………….14

     B. The Government Failed To Prove Beyond a Reasonable Doubt That O’Rourke Intended to
        Covert the Information At Issue For the Economic Benefit of Someone Other Than Dura-
        Bar Or That O’Rourke Intended to Injure Dura-Bar .........................................................17

III. ALTERNATIVELY, THE COURT MUST VACATE MULTIPLICITOUS
     COUNTS…………………….………………………………………………………………20

IV. CONCLUSION……………………………………..………………………………………..23




                                                                   i
    Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 3 of 29 PageID #:1250




                                           TABLE OF AUTHORITIES
                                   United States v. O’Rourke, Case No. 17 CR 495

Federal Cases                                                                                                                      Pages


BDT Prods., Ltd. v. Lexmark Int’l, Inc.
274 F.Supp.2d 880 (E.D. Ky. 2003) ............................................................................................. 11

Bell v. U.S.
349 U.S. 81 (1955) ........................................................................................................................ 22

CMBB LLC v. Lockwood Mfg., Inc.
628 F.Supp.2d 881 (N.D. Ill. 2009) ................................................................................................ 6

Cumulus Radio Corp. v. Olson
80 F.Supp.3d 900 (C.D. Ill. 2015) .................................................................................................. 8

EarthCam, Inc. v. OxBlue Corp.
49 F.Supp.3d 1210 (N.D. Ga. 2014) ............................................................................................. 11

Hamer Holding Grp., Inc. v. Elmore
202 Ill.App.3d 994 (1st Dist. 1990) .............................................................................................. 12

Incase Inc. v. Timex Corp.
488 F.3d 46 (1st Cir. 2007) ............................................................................................................. 5

Jackson v. Virginia
433 U.S. 307 (1979) ........................................................................................................................ 1

Maxpower Corp. v. Abraham
557 F.Supp.2d 955 (W.D. Wis. 2008) ............................................................................................ 5

Opus Fund Servs. (USA) LLC v. Theorem Fund Servs. LLC
17-cv-923, 2018 WL 1156246 (N.D. Ill. Mar. 5, 2018) ................................................................. 8

Piakowski v. Bett
256 F.3d 687 (7th Cir. 2001) .................................................................................................... 1, 16

Sanabria v. U.S.
437 U.S. 54 (1978) ........................................................................................................................ 21

Smart & Assocs., LLC v. Indep. Liquor (NZ) Ltd.
226 F.Supp.3d 828 (W.D. Ky. 2016) ............................................................................................ 10

U.S. v. Cureton
739 F.3d 1032 (7th Cir. 2014) ...................................................................................................... 21
                                                                      ii
   Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 4 of 29 PageID #:1250




U.S. v. Elashyi
554 F.3d 480 (5th Cir. 2008) .................................................................................................. 15, 18

U.S. v. Garcia
919 F.3d 489 (7th Cir. 2019) ............................................................................................ 1, 3, 9, 16

U.S. v. Hanjuan Jin
833 F.Supp.2d 977 (2011) ............................................................................................................ 16

U.S. v. Harris
942 F.2d 1125 (7th Cir. 1991). ....................................................................................................... 1

U.S. v. Johnson
592 F.3d 749 (7th Cir. 2010) .................................................................................................. 15, 18

U.S. v. Jones
713 F.3d 336 (7th Cir. 2013) ........................................................................................................ 11

U.S. v. Kimbrough
69 F.3d 723 (5th Cir. 1995) .......................................................................................................... 21

U.S. v. Lovern
590 F.3d 1095 (10th Cir.2009) ............................................................................................... 15, 18

U.S. v. Marbella
73 F.3d 1508 (9th Cir. 1996) ........................................................................................................ 21

U.S. v. McLaughlin
164 F.3d 1 (D.C. Cir. 1998) .......................................................................................................... 21

U.S. v. Munoz-Romo
989 F.2d 757 (5th Cir. 1993) ........................................................................................................ 21

U.S. v. Ravel
930 F.2d 721 (9th Cir. 1990) ........................................................................................................ 20

U.S. v. Sing
No. 2:14 CR 00212 (C.D. Cal. Aug. 32, 2015)....................................................................... 21, 22

U.S. v. Summit Refrigeration Grp.
2006 WL 3091115 (E.D. Wis. Oct. 26, 2006) .............................................................................. 22


Unisource Worldwide, Inc. v. Carrara
244 F.Supp.2d 977 (C.D. Ill. 2003) .............................................................................................. 10


                                                                   iii
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 5 of 29 PageID #:1250




       Defendant, Robert O’Rourke (“O’Rourke”), by his attorneys, Kulwin, Masciopinto &

Kulwin, LLP, respectfully submits this reply in support of his Rule 29(c) motion for judgment of

acquittal on the jury’s verdict on Count 1 (1993 document attempt charge), Counts 2-4 (lab reports

attempt and substantive charges) and Counts 11-13 (alloy experiment data substantive charges).

                                         I. INTRODUCTION

       Nothing in the government’s response (Dkt. 135) undermines the conclusion that O’Rourke

is entitled to a judgment of acquittal on all counts of conviction. Dkt. 112 (10 counts of conviction;

16 counts of acquittal). For these ten charges, the government’s evidence fell seriously short of

proving beyond a reasonable doubt each element of a criminal trade secret violation under 18

U.S.C. §1832. Dkt. 125. Indeed, the government’s response confirms that the jury convicted on

mere speculation, conjecture, and in contravention of the very purpose of the Economic Espionage

Act (EEA) and cases that interpret it.

       In the context of this acquittal motion, this Court must determine whether a reasonable jury

could have found O’Rourke guilty beyond a reasonable doubt. The reasonable doubt standard

requires a “‘quantum and quality of proof’ that permits a judge to ‘distinguish between criminal

and civil cases.’” U.S. v. Garcia, 919 F.3d 489, 497 (7th Cir. 2019) (quoting Jackson v. Virginia,

433 U.S. 307, 318, n.11 (1979)). A court must reverse a conviction that is “based solely upon the

piling of inference upon inference.” U.S. v. Harris, 942 F.2d 1125, 1129 (7th Cir. 1991). A strong

suspicion that a defendant committed a crime is no substitute for proof of guilt beyond a reasonable

doubt. Piakowski v. Bett, 256 F.3d 687, 692 (7th Cir. 2001). Here, while the government’s evidence

may have been sufficient to expose O’Rourke to possible civil liability for breach of contract, the

evidence was not sufficient to establish criminal guilt under the EEA, where O’Rourke’s life and

civil liberties are at stake. Garcia, 919 F.3d at 497 (“the judge is [] responsible for enforcing outer
     Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 6 of 29 PageID #:1250




limits on reasonable inferences, guided by the relevant standard of proof”). Accordingly, this Court

should acquit O’Rourke on Count 1 (1993 document attempt charge), Counts 2-4 (lab reports

attempt and substantive charges) and Counts 11-13 (alloy experiment data substantive charges).

            II. ACQUITTAL IS REQUIRED ON ALL COUNTS OF CONVICTION

A.       The Government Failed To Prove Beyond A Reasonable Doubt That The Lab Reports
         (Count 2-4) or Alloy Experiment Reports (Count 11-13) Were “Trade Secrets” Or
         That O’Rourke “Reasonably Believed” The 1993 Document (Count 1) Or Lab
         Reports (Counts 2-4) To Be The Same.

         This Court must enter judgment of acquittal on Counts 1, 2-4, and 11-13 because the

government did not prove beyond a reasonable doubt that the 1993 document, the lab reports, or

the alloy experiment reports were “trade secrets” under the EEA or that O’Rourke “reasonably

believed” them to be “trade secrets.” The EEA gives rise to criminal liability only if the

information at issue qualifies as a “trade secret” (and/or, for this case’s “attempt” charges, where

defendant “reasonably believed” the information to be a “trade secret”).

         The EEA precisely defines “trade secret,” a definition that the government never satisfied

beyond a reasonable doubt. Per the EEA, not all business knowledge is a “trade secret,” not all

proprietary information is a “trade secret,” and not everything generally “valuable” to a company

is a “trade secret.” Rather, to prove a “trade secret” under the EEA, the government here had to

prove beyond a reasonable doubt: (1) that Dura-Bar took “reasonable measures to keep [the

information at issue] secret”; (2) the information at issue was “not generally known or readily

ascertainable through proper means by the public”; and (3) the information at issue “derived

independent economic value . . . from not being generally known or readily ascertainable through

proper means” by another person “who could obtain economic value from the disclosure or use of

the information.” 18 U.S.C. §1839. Because the government did not prove these elements beyond

a reasonable doubt, the Court must enter judgment of acquittal on Counts 1, 2-4, and 11-13.


                                                 2
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 7 of 29 PageID #:1250




       1.      The Government Failed to Prove Beyond a Reasonable Doubt That Dura-Bar
               Took “Reasonable Measures to Maintain the Secrecy” of the Information.

       As a matter of factual evidence and law, the government failed to prove beyond a

reasonable doubt that Dura-Bar undertook “reasonable measures to maintain the secrecy” of the

information at issue. O’Rourke presented unrebutted expert testimony on the topic, which was

compelling and credible by a nationally renowned expert, Naomi Fine. Moreover, O’Rourke

presented evidence of at least 15 separate security measures that Dura-Bar easily could have

adopted (and which companies routinely employ) that Dura-Bar failed to employ for no good

reason. See generally, Dkt. 125, p.15-17, 33-34 (identifying minimal baseline security measures

that Dura-Bar failed to employ or employed but affirmatively refused to follow for the information

at issue). Under such circumstances, this Court must acquit O’Rourke on each of the counts of

conviction. Garcia, 919 F.3d at 491 (“If the evidence would not allow a civil case to survive a

motion for summary judgment or a directed verdict, then the case has no business being given

to a jury in a criminal trial”) (emphasis added).

       The government’s response ignores many of O’Rourke’s proffered reasonable security

measures to maintain secrecy, thereby seemingly conceding the reasonable nature of these

proffered measures. For instance, the government’s response does not address Dura-Bar’s failure

to: (1) provide written/oral communications to employees as to what information Dura-Bar

considered to be confidential, sensitive, proprietary or trade secret; (2) comply with its own 2014

Employee Manual that required Dura-Bar confidential information to be labeled and restricted on

a need to know basis; (3) employ software security features to block employees from remotely

accessing and saving to personal devices the information at issue; (4) employ software security

measures to detect when its employees used laptops and/or personal devices to access and copy

the information at issue; (5) require compliance with its own portable memory device policy; (6)


                                                    3
     Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 8 of 29 PageID #:1250




require departing employees, as a matter of practice, to return all external memory devices; (7)

implement two factored password protection policies; (8) require the actual use of Exit Interview

Checklist Form (DX A-20); or (9) prohibit competitors from taking pictures of Dura-Bar’s

foundry. Dkt. 125, p.15-17. For these reasons alone, acquittal is proper on all counts of conviction.

          The government’s disingenuous characterization of Dura-Bar as some type of “mom and

pop” operation to try to justify Dura-Bar’s lack of reasonable security measures is a telling

admission and should be rejected. Dkt. 135, p.24 (arguing Dura-Bar was “a small company based

in a rural town, enjoying a trusting and loyal culture”). In reality, during the time in question, Dura-

Bar employed between 250 and 350 employees. Moreover, Dura-Bar was, and is, the world’s

largest producer of continuous cast iron bar products, serving over 3,000 global customers1. Since

2012, Dura-Bar’s annual sales totaled approximately $100 million. In 2015, Charter Mfg.,

inclusive of all its divisions and subsidiaries, including Dura-Bar, earned over $1 billion in sales.2

          Furthermore, the unrebutted testimony was that Dura-Bar did not have a “trusting and loyal

culture” for its 300 or so employees (many of whom did not know each other). Rather, Dura-Bar

locked up vendor gifts, locked up HR documents, and segregated sensitive electronic information

on a restricted computer network drive. Moreover, in 2015, Dura-Bar started marking certain

documents as “confidential,” although not making as confidential any of the information at issue

here. Accordingly, Dura-Bar’s nominal security measures – like locking its I.T. server room and

requiring passwords and user names – were unreasonable because they amounted to nothing but

basic measures typical to any company regardless of whether the company used “trade secrets.”

E.g., Maxpower Corp. v. Abraham, 557 F.Supp.2d 955 (W.D. Wis. 2008) (It is not enough simply

to restrict access to facility and require passwords; these are normal business practices in any


1
    See https://www.charterdura-bar.com/about.
2
    See https://www.owler.com/company/chartermfg.

                                                    4
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 9 of 29 PageID #:1250




business. An employer must use additional measures to protect the confidentiality of information

he considers to be a trade secret); Incase Inc. v. Timex Corp., 488 F.3d 46, 53 (1st Cir. 2007) (“The

fact that [plaintiff] kept its work [] private from the world is not sufficient; discretion is a normal

feature of a business relationship).

        The Court also should reject the government’s claim that reasonable security measures for

the information at issue would somehow debilitate Dura-Bar’s business. Dkt. 135, p.30. This

argument is a red herring. O’Rourke never suggested, through Naomi Fine or any other witness or

evidence, that Dura-Bar had to implement extraordinary security measures that could impede

Dura-Bar’s business, efficiency, or profit. To the contrary, O’Rourke advocated “reasonable”

security measures, such as labeling confidential materials, using restricted computer networks,

employing technology safeguards, requiring NDAs for all implicated employees and third parties,

and providing employee training on confidentiality expectations. Furthermore, the government

certainly did not introduce any evidence (only speculative and factually baseless arguments) that

any one of O’Rourke’s proffered reasonable security measures would unduly interfere with Dura-

Bar’s ability to run its business.

        This Court also should reject the government’s conclusory argument that Dura-Bar

somehow did not have to employ reasonable security measures because its hundreds of employees

all understood the confidential and proprietary nature of the information at issue. Dkt. 135, p.29.

First, the government’s argument is again an admission that Dura-Bar did not employ reasonable

measures to maintain the secrecy of the information at issue, which is the death knell under §1832.

        Second, the government’s position here is wrong as a matter of law. Dura-Bar cannot rely

solely on notions of trust and loyalty and run of the mill security for protecting alleged “trade

secrets.” E.g., Maxpower Corp., 557 F.Supp.2d at 955 (It is not enough simply to restrict access



                                                  5
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 10 of 29 PageID #:1250




to facility and require passwords; these are normal business practices in any business. An employer

must use additional measures to protect the confidentiality of information he considers to be a

trade secret); Incase Inc., 488 F.3d at 53 (“The fact that [plaintiff] kept its work [] private from the

world is not sufficient; discretion is a normal feature of a business relationship. Instead, there must

be affirmative steps to preserve the secrecy of the information as against the party against whom

the misappropriation claim is made.”).

        Indeed, to be entitled to trade secret protection under the EEA, a company must take

affirmative steps to protect the information it maintains is a trade secret. See Dkt. 125, p.13-15

(citing cases where courts have held evidence insufficient to establish company took reasonable

measures to keep its information confidential where company did not label information

confidential, did not convey to its employees information was confidential, and did not apply

established policies and procedures to safeguard information). By failing to address even one of

these 20 plus cases cited by O’Rourke, the government concedes their applicability. Accordingly,

Dura-Bar’s “trust” that its employees understood the alleged confidential nature of the information

at issue fails as a matter of law.

        Third, the government also asks this Court to improperly substitute inference for direct

proof in arguing that Dura-Bar’s hundreds of employees all understood the confidential nature of

the information at issue so no reasonable security measures were needed. The fact that three

government witnesses, current Dura-Bar employees, testified that they would not share the

information at issue is insufficient to establish beyond a reasonable doubt that the remaining 300

or so Dura-Bar employees actually understood the information at issue to be confidential (as

opposed to an act that would be unethical, unseemly, or disloyal, but not criminal). Moreover, that

Dura-Bar trusted its employees to “do the right thing” actually proves that Dura-Bar failed to take



                                                   6
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 11 of 29 PageID #:1250




reasonable security measures to maintain secrecy, as required under the EEA. CMBB LLC v.

Lockwood Mfg., Inc., 628 F.Supp.2d 881, 884 (N.D. Ill. 2009) (no reasonable jury could find

CMBB took reasonable efforts to keep information confidential to warrant protection where

CMBB did not convey to employees that information was confidential, did not apply established

policies and procedures to safeguard information, and hard copies were not marked in any way to

indicate information was confidential or a trade secret). As expert Naomi Fine testified, and as

made clear in the relevant case law, an employer cannot fairly expect its employees to understand

what is “secret” unless their employer properly and adequately communicates these expectations

(e.g., through labeling, training/communication, policies, and reasonable specificity).

       Fourth, the evidence at trial conclusively established that Dura-Bar employees did not, in

fact, understand that the information at issue was confidential, sensitive, or a trade secret. For

example, in 30+ years, Frank Abruzzo never heard the phrase “trade secret” and maybe once heard

the term “confidential” as it related to Dura-Bar’s business (but not as it related to the information

at issue). Moreover, Dura-Bar never labeled the information at issue as “confidential” or restricted

it on a “need to know” basis, even after passing a 2014 company policy requiring confidential

materials to be so marked and so restricted. More generally, Dura-Bar never stored the electronic

information at issue on a restricted computer network, although Dura-Bar did restrict sensitive

company information (not the information at issue in this case). Similarly, in 2015, Dura-Bar

finally began to label some company documents as “confidential” but never the information at

issue. E.g., DX V-7 (Competitive Analysis report marked “Company Confidential” and password

protected); DX A-34 (Dura-Bar “Management Report – 2015” labeled “Company Confidential”);

Trial Testimony (HR files and vendor gifts stored in locked filing cabinets).

       This Court also should reject the government’s alternative baseless argument that Dura-



                                                  7
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 12 of 29 PageID #:1250




Bar appropriately stored its alleged “trade secrets” on the company’s shared S: drive, as opposed

to its restricted F: drive, because multiple Dura-Bar departments needed access to the information

at issue. Dkt. 135, p.30. The evidence at trial belies the government’s position. The government’s

own witnesses (e.g., Steinkamp, Krause, Richards, Guiterrez, and Hollis) testified that numerous

Dura-Bar employees, including those in the HR, warehouse, accounting departments, as well as

Dura-Bar interns, all had access to the alleged “trade secret” information at issue, none of whom

needed access to that information to do their job. Moreover, Krause testified how Dura-Bar had

the technological capability to – rather easily and cheaply – restrict this information on a “need to

know basis” on the restricted F: drive to groups of employees based on computer privileges.

       The Court also should reject the government’s untenable claim that Dura-Bar properly and

reasonably required NDAs for only 7 of its hundreds of employees, because those 7 employees

“posed the greatest risk of jointing a competitor.” Dkt. 135, p.29. The government introduced

absolutely no evidence whatsoever to establish, or even reasonably infer, this proposition.

Moreover, as Naomi Fine testified, and as the relevant case law makes clear, Dura-Bar acted

unreasonably by requiring an NDA for only some, but not all, of its pertinent employees who had

access to the information at issue. See Cumulus Radio Corp. v. Olson, 80 F.Supp.3d 900, 911 (C.D.

Ill. 2015) (even where company had non-disclosure agreements with some employees, company

failed to take sufficient efforts to maintain information’s secrecy when same information was

readily accessible “on a shared computer network that could have been reviewed by anyone who

had access to the computer system”); Opus Fund Servs. (USA) LLC v. Theorem Fund Servs. LLC,

17-cv-923, 2018 WL 1156246, at *3 (N.D. Ill. Mar. 5, 2018) (“While ‘an agreement restricting the

use of information may be considered a reasonable step to maintain secrecy of a trade secret,’ such

an agreement, without more, is not enough.”).



                                                 8
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 13 of 29 PageID #:1250




        This Court also should reject the government’s claim that Dura-Bar took reasonable

measures to secure the secrecy of its lab reports by only sharing them with distributors who

supposedly could not disclose them to third parties. Dkt. 135, p.26. As an initial matter, the

government only introduced a handful of Distributor Agreements, only beginning in 2011, with

some (but not all) of its distributors. Moreover, Dura-Bar’s Distribution Agreements do not bar

distributors from sending lab reports to their customers. See GX 10A-10E. Certainly, the

government introduced no testimony or evidence that any distributor believed lab reports were

confidential and/or could not be freely shared with their customers (which would make no business

sense). Finally, and most importantly, the government conveniently ignores its own witnesses’

testimony that Dura-Bar freely shared its lab reports with its end users without any restrictions

whatsoever (e.g., no “confidential” labeling, NDA, or prohibition on sharing the lab reports with

third parties).

        Lastly, this Court should reject the government’s arguments opposing acquittal because the

government ignores O’Rourke’s cited cases which establish the government’s failure to prove

beyond a reasonable doubt the EEA’s “reasonable measures to maintain secrecy” element. Dkt.

125, p.13-14 (comparing security measures implemented by Dura-Bar to those implemented by

victim companies in Lange, Jin and Shah). As the Seventh Circuit recently articulated, in assessing

the sufficiency of the evidence, this Court should compare the government’s evidence against

O’Rourke to the amount and type of evidence that courts have previously found to be sufficient or

insufficient to carry the government’s burden. Garcia, 919 F.3d at 498. Accordingly, as established

in O’Rourke’s opening brief and cases cited therein (ignored by the government), this Court should

acquit O’Rourke on each count of conviction because no reasonable jury could conclude that the

government proved beyond a reasonable doubt that Dura-Bar undertook reasonable measures to



                                                9
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 14 of 29 PageID #:1250




maintain the secrecy of the information at issue.

       2.      The Government Failed to Prove Beyond a Reasonable Doubt The Other
               Definitional Elements of “Trade Secret” Under the EEA.

       Acquittal also is appropriate because the government failed to prove beyond a reasonable

doubt the other required definitional elements of a “trade secret” under the EEA. Aside from

failing to prove reasonable security measures, the government similarly failed to prove beyond a

reasonable doubt that: (1) the information at issue was “not generally known or readily

ascertainable through proper means by the public,” and (2) the information at issue “derived

independent economic value…from not being generally known or readily ascertainable through

proper means” by another person “who could obtain economic value from the disclosure or use of

the information” (or, for the attempt charges, that O’Rourke reasonably believed the same to be

true). 18 U.S.C. §1839. At best, the government’s arguments in support of these definitional

elements represent a distortion of the testimony of Steinkamp and Richards and a complete

disregard of the relevant legal framework. Dkt. 135, p.22-23.

               a.     The Government Failed to Prove Beyond a Reasonable Doubt That The
                      Lab Reports Information (Counts 2-4) Was Not Generally Known Or
                      Ascertainable By The Public Or Was Of Economic Value To A Competitor
                      (or That O’Rourke Reasonably Believed the Same As To This Information).
       This Court should reject the government’s demonstrably wrong argument that Dura-Bar’s

lab reports were not generally known, or readily ascertainable, by the public, because “none of the

667 lab reports are publically available anywhere.” Dkt. 135, p.22. As the government well knows,

and as discussed in great detail in O’Rourke’s opening brief (Dkt. 125, p.22-23), the witnesses’

undisputed testimony, including the government’s own witnesses, established that Dura-Bar’s

external lab reports were routinely shared with end users who were under no obligation to keep

the information contained in the lab reports confidential (e.g., no “confidential” labeling, no

customer NDAs, and no other restriction of any kind). In fact, pursuant to an early governmental

                                                10
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 15 of 29 PageID #:1250




interview, Dura-Bar, as a company, affirmatively stated that it did not consider its external lab

reports to be confidential, sensitive, or a trade secret for this very reason.

        Pursuant to the relevant case law, this fact alone requires entry of acquittal on Counts 2-4.

See Unisource Worldwide, Inc. v. Carrara, 244 F.Supp.2d 977, 987 (C.D. Ill. 2003) (courts

routinely hold that information which is disclosed by a business to its customers does not constitute

trade secret information); Smart & Assocs., LLC v. Indep. Liquor (NZ) Ltd., 226 F.Supp.3d 828,

855 (W.D. Ky. 2016) (if plaintiff publishes or otherwise makes available information asserted to

be trade secret, thereby making it readily ascertainable to many people through proper means, then

information does not qualify for protection); BDT Prods., Ltd. v. Lexmark Int’l, Inc., 274

F.Supp.2d 880, 891 (E.D. Ky. 2003) (complete failure of plaintiff to require party receiving

disclosure to enter into confidentiality agreement to protect alleged trade secrets has been held to

be “one clear way to waive any trade secret protection that might exist.”); EarthCam, Inc. v.

OxBlue Corp., 49 F.Supp.3d 1210, 1237 (N.D. Ga. 2014) (information that customer may share

with third party, like customer needs, specific customer-provider relations problems, pricing, etc.,

cannot be a trade secret).

        As for the definitional element of economic value, the government also failed to prove

beyond a reasonable doubt that the disclosure of Dura-Bar’s external lab reports, individually or

together, would provide economic value to Hualong or any other third party or that O’Rourke

reasonably believed the same to be true. First, the undisputed evidence (even by the government’s

witness Richards) established that Dura-Bar’s external lab report information regarding Dura-

Bar’s own products (e.g., defects, possible causes, and possible proposed solutions) would not

“transfer over” to assist Hualong’s (or some other competitor’s) product quality or manufacturing

process. As Richards (and Keough) testified, Dura-Bar’s manufacturing process and product



                                                  11
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 16 of 29 PageID #:1250




quality depended on its own sui generis proprietary tooling designs and unique manufacturing run

parameters (which were vast), such that Dura-Bar’s lab report information regarding its product

defects, causes, and possible solutions would provide no value to a competitor’s wholly different

product which was manufactured using different equipment tooling designs, and different

manufacturing run parameters.

       Second, the government’s implication that Hualong would obtain “value” from the Dura-

Bar lab reports (or that O’Rourke reasonably believed Hualong would obtain value from the lab

reports) because Hualong lacked its own lab is baseless and senseless. Dkt. 135, p.31. Indeed, the

government’s claim is factually incorrect.     Frank Abruzzo testified that Hualong did have

laboratory equipment. Joint venture documents too established that Hualong possessed laboratory

equipment. DX Z-43 (Hualong lab equipment). Also, the undisputed testimony was that Hualong

(having been established by University professors) commonly used University laboratory

equipment for some laboratory testing.

       Third, the government’s related alternative argument that Dura-Bar’s lab reports provided

value because O’Rourke’s email communications emphasized the need to improve Hualong’s

product quality and laboratory processes also should fail. Dkt. 135, p.31 (arguing O’Rourke’s

emails in which he emphasized improving product quality and lab process sufficient to establish

“independent economic value.”). The government did not introduce any evidence to even suggest

that Dura-Bar’s lab reports about Dura-Bar products could in any way be helpful to Hualong in its

attempt to improve its product quality or laboratory processes. Jones, 713 F.3d at 347 (“evidence

that calls for inferences that are “motivated or made possible by speculation…will fail to car the

government’s burden”). Hualong’s possession of Dura-Bar lab reports would not ameliorate

deficiencies in its product quality or lab processes. In short, knowing Dura-Bar’s lab report



                                               12
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 17 of 29 PageID #:1250




information – particularly given the lack of specificity and omissions therein – would not help a

competitor make a better product or otherwise provide economic value.

       Finally, Dura-Bar’s external laboratory report information also cannot qualify as a “trade

secret” because Hualong (or some other third party) could readily ascertain such information

through legitimate means. Dura-Bar routinely runs laboratory tests on competitor products and

even has an entire room at Dura-Bar devoted to its competitors’ products. Hualong, just like Dura-

Bar, could test any Dura-Bar product to generate a substantively identical lab report (or ask a Dura-

Bar customer for Dura-Bar’s laboratory report). The government wrongly claims that this

argument is “absurd” because it would cost Hualong “hundreds of thousands of dollars in

resources, time and money to recreate” the lab reports, but the government did not introduce any

evidence to support that inference. Dkt. 135, p.31. Moreover, the government’s argument is based

on Hualong performing 667 lab reports, which vastly overstates the number needed. Dura-Bar has

a handful of core products that make up the vast majority of its sales. Also, the government only

introduced at trial evidence and testimony regarding 21 lab reports. Accordingly, the minimal

amount of time and resources needed to create this number of lab reports is not sufficient, as a

matter of law, to constitute “independent economic value.” See Hamer Holding Grp., Inc. v.

Elmore, 202 Ill.App.3d 994, 1011–12 (1st Dist. 1990) (if information can be readily duplicated

without involving considerable time, effort or expense, then it is not secret or a trade secret).

       As for Dura-Bar’s internal laboratory reports (GX 200 [report nos. 3145, 3275, 3282, 3504,

and 3593]), the government likewise failed to prove beyond a reasonable doubt that this

information qualified as a “trade secret” under the EEA’s definition. For instance, contrary to the

government’s claim, no reasonable juror could conclude that Dura-Bar’s internal laboratory

reports could provide value to Hualong (or some other third-party), if known, by revealing Dura-



                                                 13
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 18 of 29 PageID #:1250




Bar’s pre-production “development of new products.” Dkt. 135, p.31. Several witnesses, including

Steinkamp, admitted that Dura-Bar’s internal lab reports conferred no economic value to a third-

person because: (1) the reports documented only “trial” or non-production products that were of

substandard quality, and (2) such non-production (substandard) products could not be reproduced

anyway given the lack of manufacturing information in the external lab reports, including but not

limited to the absence of any tooling design information for the manufacturing equipment used,

manufacturing run parameters, inoculant, inoculant methodology, and “starting recipe” of the

molten and raw materials. Further, at least two of five internal lab reports addressed Dura-Bar’s

preproduction of cast iron tubes (as opposed to bars), a process originally invented in China and,

according to Abruzzo, known to Hualong.

       For all these reasons, the government failed to prove beyond a reasonable doubt that Dura-

Bar’s lab reports were a “trade secret” because they, and the information therein, were not “secret,”

and, in any event, would not confer “economic value” to any third-person, if known. For this

reason as well, this Court should enter a judgment of acquittal on Counts 2-4.

               b.      The Government Failed To Prove Beyond A Reasonable Doubt That The
                       Alloy Experiment Data Reports (Counts 11-13), If Known, Would Provide
                       Economic Value To A Third Party.

       This Court must enter a judgment of acquittal on Counts 11-13 because the government

failed to prove beyond a reasonable doubt that Dura-Bar’s Alloy Experiment Data reports, if

known, would provide economic value to a third party. Nowhere in the government’s response

brief is there any argument to the contrary. In fact, the government’s response wholly ignores how

any third party could obtain value from knowing the alloy experiment data information. And this

is because the government’s own witness, Mr. Steinkamp, admitted that the alloy experiment

reports were valueless to a third party because the reports concealed and omitted the very inoculant



                                                 14
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 19 of 29 PageID #:1250




being tested. Likewise, O’Rourke’s expert, John Keough, testified that Dura-Bar’s alloy

experiment reports were useless because it was impossible to discern what inoculant Dura-Bar was

using for its experiment, what inoculation method Dura-Bar was using for its experiments, and

how Dura-Bar manufactured its product. Accordingly, acquittal is required on Counts 11-13,

which the government should concede in the interests of fairness and justice.

               c.     The Government Failed To Prove Beyond A Reasonable Doubt That
                      O’Rourke Reasonably Believed The 1993 Document (Count 1) Information
                      Was Not Generally Known Or Readily Ascertainable, Derived Economic
                      Value From Not Being Known, And Would Provide Economic Value To A
                      Third Party.

       With respect to the its “attempt” Count 1 charge, the government failed to prove beyond a

reasonable doubt that O’Rourke reasonably believed that Dura-Bar’s 22+ year-old 1993 document

“would provide economic value,” if known. Again, the government’s “value” argument – that

much of the information in the 1993 document is still used today by Dura-Bar – is baseless. Dkt.

135, p.18, 22. The evidence overwhelming established that the 22+ year-old 1993 information

provided no value to Dura-Bar. The government’s own witness, Mr. Richards, conceded that the

1993 document was obsolete because Dura-Bar made thousands of changes to its equipment

tooling designs and manufacturing run parameters between 1993 and 2015, such that the 1993

information was no longer useful or optimized. See DX A-41 (COPs showing hundreds of changes

per year in Dura-Bar run parameters and manufacturing processes); DX A-28 & A-29 (Dura-Bar

Bar Machine Logs indicating, among others, differences in exit water temperatures, gripper

pressure, and stroke delays used in 2015 and 1993 document); DX ZZ-6 (establishing difference

between 2015 ladle weights and 1993 document). Similarly, the undisputed testimony was that

Dura-Bar did not know where to find the 1993 “trade secret” document, did not know who

authored the 1993 document, did not know how it was stored or to whom it was circulated, and



                                               15
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 20 of 29 PageID #:1250




did not know how long it was used, if ever. Furthermore, Mr. Richards conceded that O’Rourke’s

copy was not labeled “confidential” and had no “issue date.”

       Although the government liked referring to the 1993 document as Dura-Bar’s “operational

playbook,” the evidence wholly rejected this fabricated characterization. In fact, the government

presented no evidence that Dura-Bar even used the 1993 document at any time. Garcia, 919 F.3d

at 500 (“Filling an evidentiary void with guesswork and speculation is impermissible.”).

       The government also failed to establish beyond a reasonable doubt that O’Rourke

reasonably believed that the 1993 document would, if known, confer “economic value to a third

party,” like Hualong. The government’s argument that Richards testified that a competitor could

use the contents to recreate Dura-Bar’s 1993 process fails. Dkt. 135, p.30. In fact, Mr. Richards’

testimony established the contrary point. On cross-examination, Richards conceded that the 1993

document alone would not provide value or the ability of a third party to recreate Dura-Bar’s 1993

manufacturing process because a competitor also would need: (1) the exact same 1993 equipment

tooling designs; (2) all of the various 1993 manufacturing run parameters (many of which are

omitted from the 1993 document); and (3) the 1993 iron recipes, inoculation ingredients, and

inoculant methodology. Likewise, John Keough testified the 1993 document was valueless to

anyone who did not possess all of the other extremely necessary and relevant information (e.g.,

graphite die designs, cooling designs, drive assembly designs, etc.), none of which O’Rourke had

in his possession.

       The government’s alternative “economic value” argument for the 1993 document –

emphasizing O’Rourke’s possession of the document for 22 years, including on his day of travel

to China – similarly fails. Dkt. 135, p.30. As a threshold matter, the government failed to produce

any evidence as to when O’Rourke first came into possession of the document or that O’Rourke



                                                16
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 21 of 29 PageID #:1250




possessed the 1993 document for 2+ decades. Moreover, O’Rourke boarded his flight to China

with numerous Dura-Bar hard copy documents and work files, none of which the government

charged as “trade secrets” with the exception of the 1993 document. For instance, O’Rourke

travelled with Dura-Bar’s Resource Manual, which O’Rourke wrote and which the government

never charged as a trade secret. Accordingly, the mere fact that O’Rourke kept the 1993 document

with other work files and traveled with it on the day in question does not establish proof beyond a

reasonable doubt that he reasonably believed the 1993 document would provide economic value

to a third party. Garcia, 919 F.3d at 500 (“Filling an evidentiary void with guesswork and

speculation is impermissible.”); Piaskowski, 256 F.3d at 693 (In criminal cases, “[a]lthough a jury

may infer facts from other facts that are established by inference, each link in the chain of

inferences must be sufficiently strong to avoid a lapse into speculation.”); Hanjuan Jin, 833

F.Supp.2d at 1016 (mere possession of a trade secret is not unlawful).

       Even assuming all of the government’s arguments supported an inference of “economic

value” (they do not), the government still failed to satisfy its burden of proof beyond a reasonable

doubt in light of all of the evidence introduced at trial, noted above. See U.S. v. Elashyi, 554 F.3d

480, 492 (5th Cir. 2008) (“When the evidence is essentially in balance, a reasonable jury must

necessarily entertain a reasonable doubt.”); U.S. v. Johnson, 592 F.3d 749, 755 (7th Cir. 2010) (“In

this situation, the evidence is essentially in equipoise; the plausibility of each inference is about

the same, so the jury necessarily would have to entertain a reasonable doubt on the conspiracy

charge.”); U.S. v. Lovern, 590 F.3d 1095, 1106–07 (10th Cir.2009) (When “the evidence ... gives

equal or nearly equal circumstantial support to a theory of guilt and a theory of innocence, we must

reverse the conviction, as under these circumstances a reasonable jury must necessarily entertain

a reasonable doubt.”).



                                                 17
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 22 of 29 PageID #:1250




       Finally, the government also failed to prove beyond a reasonable doubt that O’Rourke

reasonably believed the information in the 1993 document was “secret” and/or “not readily

ascertainable” by a third party. In fact, the evidence introduced at trial established that information

in the 1993 document was, and is, known throughout the industry and ascertainable by the public

through trade journals, third-party vendor manuals, and websites. See e.g., DX ZZ-4

(demonstrative showing start-up ladle temperatures in 1993 document to be nearly identical to

those in public documents); DX M-14 (DIS publication identifying industry ladle temperature

range); DX A-6 (Technica Guss Handbook identifying nearly identical ladle temperatures to 1993

document); DX Q-4 (Dura-Bar website publication identifying stroke length in 1993 document);

DX A-6 (Technica Guss Manual identifying nearly identical stroke length).

       Accordingly, in sum, for all the foregoing reasons, this Court should enter judgment of

acquittal on the government’s “attempt” Count 1 charge.

B.     The Government Failed To Prove Beyond A Reasonable Doubt That O’Rourke
       Intended To Covert The Information At Issue For The Economic Benefit Of Someone
       Other Than Dura-Bar Or That O’Rourke Intended To Injure Dura-Bar.

       The government devotes less than one page to responding to O’Rourke’s arguments that it

failed to introduce sufficient evidence on two other elements necessary for a reasonable jury to

convict. Specifically, the government largely ignores O’Rourke’s arguments that the government

failed to sufficiently prove that he intended to (1) covert the information at issue for the economic

benefit of someone other than Dura-Bar, and (2) injure Dura-Bar. Dkt. 135, p.23-24.

       For instance, the government wholly ignores, and therefore concedes, that O’Rourke’s

affirmative conduct in August and September 2015 clearly evidenced his lack of intent to injure

Dura-Bar and his lack of intent to covert the alleged trade secrets for the economic benefit of

Hualong or some other third party. See Dkt. 125, p.26-28 (discussing O’Rourke’s conduct, which



                                                  18
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 23 of 29 PageID #:1250




included, inter alia, not taking with him Dura-Bar’s most valuable information, which he had

access to and would need if he really wanted to recreate Dura-Bar’s product; not accessing and

downloading the information in question remotely without Dura-Bar being the wiser and instead

accessing and downing the information in the one place where Dura-Bar could record him on

video, using the only device for which Dura-Bar could track his network activity; resigning from

Dura-Bar offsite, effective immediately, without first having accessed and downloaded the

information at issue; and. at Dura-Bar’s request, agreeing to stay on for an additional few weeks

to assist with the transition period). Based on this affirmative evidence, this Court should enter a

judgment of acquittal on Counts 1, 2-4, and 11-13. See, Elashyi, Johnson, Lovern, supra.

       Similarly, just as it did with respect to the other elements of the offense, the government

ignores the various cases cited by O’Rourke that establish why the evidence introduced at trial was

insufficient to allow a reasonably jury to find, beyond a reasonable doubt, that O’Rourke intended

to injure Dura-Bar or convert the information at issue for the economic benefit of another. See Dkt.

125, p.29-30 (comparing and contrasting evidence against O’Rourke to the amount and type of

evidence introduced against other defendants where the courts found the evidence sufficient to

establish criminal intent elements). In comparing the evidence the government introduced against

O’Rourke with the type of evidence introduced in cases in which the court found the evidence

sufficient to establish an intent to injure and an intent to convert a trade secret to the economic

benefit of a third-party, it is clear that the government has not met its burden here. For this reason

also, O’Rourke is entitled to acquittal on Counts 1-4 and 11-13.

       This Court should reject the government’s cursory arguments as to these two required

elements. For instance, the government wrongly gives short shrift to what its evidence did not

establish, particularly as it relates to O’Rourke’s lack of intent to covert information for the



                                                 19
    Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 24 of 29 PageID #:1250




economic benefit of a third party and/or injure Dura-Bar.3 On the one hand, the government

implores this Court to give great weight to the language of O’Rourke emails to infer certain

elements. Dkt. 135, p.23-24. Yet, on the other hand, the government asks this Court to disregard

the fact that nowhere in any of these emails does O’Rourke once reference anything whatsoever

for which an intent to convert Dura-Bar information for the economic benefit of Hualong or any

other person or an intent to injure Dura-Bar can be inferred. Quite to the contrary. In particular,

O’Rourke’s emails do not reference any alleged Dura-Bar “trade secrets,” confidential

information, the 1993 document, the lab reports, or the alloy experiment reports. Not one email

suggests any bride, financial compensation in exchange for an improper act, or quid pro quo. That

O’Rourke’s expansive email communications are entirely silent on such matters is probative of

O’Rourke’s lack of criminal intent as to these two elements and reflects why the government failed

its burden of proof on these points, as well.

        Likewise, the government wrongly claims the evidence establishes that O’Rourke’s

intended to benefit Hualong and injure Dura-Bar because he stole and “lied for years” to his

colleagues, friends and family.4 Dkt. 135, p.32. To the contrary, the government’s evidence failed


3
  The government contends it matters not that it produced no evidence regarding Hualong’s knowledge or
participation in O’Rourke’s offense conduct because Hualong’s knowledge and intent in not an element of
the crime and is irrelevant. Dkt. 135, p.32. But of course, if the government had evidence of Hualong
agreeing to pay O’Rourke money in exchange for the information at issue or Hualong discussing Dura-
Bar’s lab reports in any one of the emails introduced at trial, it would have no doubt introduced such
evidence because Hualong’s knowledge and conduct directly informs O’Rourke’s intent. As such, this
insincere argument must be rejected.
4
  The government submits that O’Rourke lied to both Lindsay Olson and Anthony Guiterrez when he failed
to tell them he had accepted a job with Hualong. Specifically, the government argues that O’Rourke told
Ms. Olsen during his exit interview that he was considering going to work for a steel company in North
Carolina. Dkt. 135, p.25. That is inaccurate. Ms. Olsen testified that O’Rourke stated he was considering
his future employment options and would be making a decision by the end of the week as is reflected in
Ms. Olson’s exit interview notes. GX 19B (“waiting for a few things to make a decision, will decide end of
this week.”). Guiterrez likewise testified that O’Rourke informed him he was considering other employment
opportunities, including a position with a steel company. But, as this Court recognized, there is nothing


                                                   20
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 25 of 29 PageID #:1250




to prove beyond a reasonable doubt that O’Rourke lied for years to his colleagues and friends,

such that a jury could not reasonably infer that O’Rourke intended to injure Dura-Bar or provide

Hualong with an economic benefit.

        Indeed, Abruzzo and Lorna O’Rourke never testified that O’Rourke lied to them about the

information he took from Dura-Bar. The government incorrectly states that Lorna O’Rourke

testified that O’Rourke told her that “Dura-Bar lost one of the two thumb drives containing

presentation materials he provided Dura-Bar on his last day.” Id., p.24. Rather, Lorna testified that

O’Rourke called her, upon arriving in China, to inform her that she might be contacted by the FBI

in light of the FBI’s search of his person, luggage and home the previous day. Lorna testified that

O’Rourke, in response to her question as to why he was stopped and searched by the FBI, seemed

confused and unsure and guessed as to why Dura-Bar had gone to the FBI, stating something about

not turning over a portable thumb drive and the fact that he took with him his Dura-Bar Resource

Manual and documents to help a Dura-Bar China employee. As for Abruzzo, he testified that

O’Rourke told him that he took information that was publically available, which, is of course,

exactly what O’Rourke believed, not, as the government now claims, a lie.

 III. ALTERNATIVELY, THE COURT MUST VACATE MULTIPLICITOUS COUNTS

        As outlined in O’Rourke’s opening brief, because the government essentially charged three

different methods of committing the same offense, this Court is required to determine the “unit of

prosecution” to prevent a multiplicitous and constitutionally infirm conviction. Dkt. 125, p. 36-38.

        The government incredibly responds that this Court need not determine the appropriate


unusual about an employee not informing a former employer that he has accepted a position with another
company. It is not the kind of blatant lie sufficient to establish criminal intent. Moreover, O’Rourke was
under no obligation, contractual or otherwise, to inform anyone at Dura-Bar that he was in fact considering
other employment options, but chose to do so anyway. In sum, this evidence does not support the
government’s theory that O’Rourke lied about his true intentions because he knew he had stolen trade
secrets and was intending to use them to help Hualong compete with Dura-Bar. Quite to the contrary.

                                                    21
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 26 of 29 PageID #:1250




unit of prosecution because the convictions do not stem from one “single act or transition.” Dkt.

135, p.34 (arguing that O’Rourke did not engage in a “single act or transition” because he

“downloaded” the files on September 13, 2015, between 9:30 am and 9:47 am, “stole” them on

September 13, 2015 at 10:02 am fifteen minutes later, and “possessed” them on September 21,

2015). The government’s position here borders on the frivolous. Indeed, the government would

be hard-pressed to argue with a straight face that O’Rourke did not “possess” the alleged trade

secrets at the same time that he “downloaded” them to his portable hard drive and “stole” them

while walking out of the building with them. See U.S. v. Ravel, 930 F.2d 721, 724 (9th Cir. 1990)

(“[T]he crime of possession of stolen goods cannot be fragmented, either on the basis of when the

government elects to seize a particular portion of the goods or when the defendant disposes of a

portion.”); see also, U.S. v. Sing, infra (“the Court is unconvinced that simply because the trade

secrets were found in different areas of defendant’s home and in different mediums (i.e. paper-

form versus electronic form), they were not simultaneously possessed.”).

       Nor does it matter, as the government suggests, “that facts required to prove the separate

downloading, stealing and possessing were different and not required for the other charges.” Dkt.

135, p.34. Congress’ use of the disjunctive term “or” between the several means of committing a

§1832 offense signifies Congress’ intent that there be multiple ways of committing a single offense

and not multiple punishments. See e.g., Sanabria v. U.S., 437 U.S. 54, 65 (1978) (presence of

disjunctive “or” between differing means of “gambling” in statute supported conclusion that each

was a means of violating gambling statute and not separate offense); U.S. v. Marbella, 73 F.3d

1508, 1514 (9th Cir. 1996) (relying on disjunctive language in separate mental states to support

conclusion that promotion of specified unlawful activity or concealing the source of the funds are

two different means of violating a single offense of money laundering iand not two separate



                                                22
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 27 of 29 PageID #:1250




offenses); U.S. v. Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995) (two violations of 18 U.S.C.

§2252(a)(4)(B) were two different means of committing the same offense and not two offenses

where disjunctive was used); U.S. v. Munoz-Romo, 989 F.2d 757, 759 (5th Cir. 1993) (“Congress,

by rooting all the [firearm possession] offenses in a single legislative enactment and including all

the offenses in subsections of the same statute, signaled that it did not intend multiple punishments

for the possession of a single weapon.”); U.S. v. McLaughlin, 164 F.3d 1, 15-16 (D.C. Cir. 1998)

(reluctance to find multiple offenses and multiple punishments in “situations involving provisions

within a single statutory scheme”); U.S. v. Cureton, 739 F.3d 1032 (7th Cir. 2014) (Defendant

could not receive multiple convictions for using firearm in connection with violent felony,

although each predicate offense contained element that other did not, and neither was lesser

included offense of other).

       In arguing the counts are not multiplicitous, the government also ignores the EEA case

cited by O’Rourke, which is on point. In U.S. v. Sing, No. 2:14 CR 00212 (C.D. Cal. Aug. 32,

2015), the court was tasked with determining the appropriate unit of prosecution under §1832. See

Dkt. 125, Ex. B. The government argued the appropriate unit of prosecution was the individual

trade secret. Id. The defendant argued the appropriate unit prosecution was the act of transmitting

the trade secret, i.e., possession, downloading or stealing. Id. After determining that the statutory

language of §1832 did not clearly delineate the appropriate unit of prosecution, and finding the

arguments made in support of the defendant’s and the government’s positions to be equally

persuasive, the court adopted the defendant’s position based on the rule of leniency. Further, as

stated by the Supreme Court, when determining issues of multiplicity, “doubt will be resolved

against turning a single transaction into multiple offenses.” Bell v. U.S. 349 U.S. 81, 83-84 (1955).

       Finally, the government’s reliance on U.S. v. Summit Refrigeration Grp., 2006 WL



                                                 23
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 28 of 29 PageID #:1250




3091115 (E.D. Wis. Oct. 26, 2006), for its position that the statutory construction test conclusively

establishes that the counts here are not multiplicitous is misplaced. Dkt. 135, p.33. First, the court’s

opinion in Summit relates solely to a motion to dismiss an indictment. And despite denying the

motion to dismiss, the court specifically stated any issues with respect to multiplicity could be

resolved at trial, which is exactly what O’Rourke is doing here. Id., *6. Moreover, even the

government in Summit acknowledged that there was authority for the defendant’s position that a

defendant cannot be convicted of stealing an item and also possessing an item after it was stolen,

a position that the government here, for no good reason, refuses to concede.

        For all these reasons, should the Court not acquit O’Rourke of Counts 2-4 and 11-13, the

Court should vacate the multiplicitous counts with only one count of conviction from each

grouping to remain.

                                          IV. CONCLUSION

        For all the foregoing reasons, and all the reasons stated in his opening brief, Robert

O’Rourke respectfully requests that his Honorable Court enter a Rule 29(c) judgment of acquittal

on Counts 1, 2-4, and 11-13. Alternatively, the Court must vacate all multiplicitous counts of

conviction among the groupings of Counts 2-4 and 11-13.




                                                  24
  Case: 1:17-cr-00495 Document #: 136 Filed: 05/22/19 Page 29 of 29 PageID #:1250




                               CERTIFICATE OF SERVICE

      I, Anthony J. Masciopinto, an attorney, hereby certify that the above Defendant’s Reply In
Support of Rule 29 Motion for Judgment of Acquittal was served upon all counsel of record via
ECF Filing on May 22, 2019.

                                            By:    /s/ Anthony J. Masciopinto
                                                   One of Defendant’s Attorneys
